—Judgment, Supreme Court, New York County (Joan Sudolnik, J., at suppression hearing; Bernard Fried, J., at plea and sentence), rendered September 25, 1998, convicting defendant of assault in the second degree, and sentencing him to a term of 2 to 4 years, unanimously affirmed.
Defendant’s suppression motion was properly denied in all respects. Contrary to defendant’s argument, there was no evidence that the police intentionally deprived defendant of access to his family in an effort to bar his exercise of his right to counsel and to obtain a confession (see, People v Fuschino, 59 *168NY2d 91, 100). The record also supports the court’s findings with respect to defendant’s ability to understand English (see, People v Prochilo, 41 NY2d 759, 761). Concur — Rosenberger, J. P., Tom, Mazzarelli, Saxe and Buckley, JJ.